Devin, J.
The facts found by Judge Grady fully support the judgment.
Defendant demurred ore tenus that the complaint does not state facts sufficient to constitute a cause of action, and for that there is a defect of parties plaintiff. This cannot be sustained.
Where lessor has contracted to sell the leased premises and the lessee refuses to vacate, action may be properly brought in the name of the lessor. Shelton v. Clinard, 187 N. C., 664.
The provision in the lease that it is made “subject to an option to United States Government” seems to have been interpreted by the parties to mean that the lease would terminate in the event the United States .Government exercised its option, and it was so found by the court below. In determining the meaning of an indefinite or ambiguous contract, the construction placed upon it by the parties themselves is to be considered by the court. Lewis v. Nunn, 180 N. C., 159; Lumpkin v. Investment Co., 204 N. C., 563.
Defendant’s motion for judgment of nonsuit was properly overruled.
It is admitted that defendant vacated the premises in accordance with the judgment and is no longer in possession.
The judgment is
Affirmed.